Citation Nr: 1724053	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service-connection for a respiratory/lung disorder, to include as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to February 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

When this matter was previously before the Board in November 2015, the Board remanded the claim to obtain additional medical records and to afford the Veteran an examination to determine the nature and etiology of any respiratory/lung disorder that may be present.  The Board finds that the November 2015 remand directives have been substantially completed and that the case is now properly ready for resolution.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The more probative evidence fails to demonstrate that the Veteran's respiratory and lung disorder is related to his active duty service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for a respiratory and lung disorder, to include as secondary to asbestos exposure are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and neither the Veteran nor his representative have raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Post remand the Veteran identified USPHS Hospital in Norfolk, Virginia.  According to a VA development memo, this is the United States Public Health Service Hospital, and the VA was unable to obtain the records because the hospital had closed.  However, the Board notes that the Veteran's USPHS records are located within the Veteran's Service Treatment Records (STRs) as he had been referred to the USPHS by his service treatment providers.  

Merits of the Claim

The Veteran seeks entitlement to service connection for a respiratory and lung disorder.  Specifically the Veteran has identified degenerative lung disease with allergic rhinitis, chronic bronchitis, and asthma as the primary conditions the Veteran wishes to have considered for service connection.  See January 2009 Statement in Support of Claim.  According to correspondence, the Veteran believes that these conditions may be the result of exposure to substances, including asbestos, that the Veteran was exposed to while the he was assigned to chip rust from bilges in the engine room.  Id. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In deciding the Veteran's claim, the Board turns to the first element of service connection and must examine what disorders the Veteran presently has.  In that regard, the Board has reviewed the Veteran's medical records.  The Veteran's VA medical records show diagnosis of asthma, allergic rhinitis, a history of allergies, and bronchitis.  A review of the Veteran's STRs does not show a diagnosis of any of these conditions in service.  Nor can the Board find any other respiratory or lung conditions that were diagnosed in service.  The Veteran did have the flu according to his STRs, but there is no indication that any of the presently diagnosed disorders manifested at that time, or that any of the flu related conditions persisted beyond service.  

Further, the Veteran has undergone a VA medical examination in January 2016 which addressed the Veteran's previously diagnosed lung and respiratory disorders.  The examiner also sought to diagnose any existing lung and respiratory disorders.  After a review of the claims file and an examination of the Veteran, the VA examiner opined that the Veteran has a diagnosis of allergic rhinitis which is caused by airborne exposures to pollens/allergens in the air that the Veteran breathes where he currently resides.  With respect to bronchitis, the examiner opined that the Veteran does not have chronic bronchitis, which the examiner defined as bronchitis for six months out of the calendar year. But rather that the Veteran has acute bronchitis episodes.  Finally, the examiner opined that the Veteran does have asthma, which too is more likely than not allergic in nature, and is due to local environmental allergens.  The examiner explained that asthma is a form of COPD, and went on to explain that the Veteran's conditions are less likely than not related to any asbestos exposure because asbestos causes a restrictive lung pattern, not an obstructive lung pattern.  Finally, the examiner wrote that he had reviewed the Veteran's chest x-ray and found no evidence of asbestos related changes.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that there appears to be a discrepancy regarding whether the Veteran has chronic bronchitis.  The January 2016 VA examiner opined that based upon his examination and a review of the Veteran's records, the Veteran has acute bronchitis.  The Board has reviewed the Veteran's VA records and found that a majority of the bronchitis notations do not specify whether it is chronic or acute.  The only notations of chronic bronchitis appear to be in connection with colonoscopy procedures and are found in the Patient History section.  In that regard the Board will consider the opinion of the VA examiner to be more probative than a historical notation with no supporting information.  The Patient History section within the colonoscopy related consults includes a very long lists of various conditions with either a "no" or "yes" indicated by them, making it more likely that the condition was reported by the Veteran, rather than the product of independent medical expertise.  In that regard, the Board notes that while the Veteran is competent to report regarding the symptoms he experienced during and post service, chronic bronchitis is beyond the scope of knowledge of a lay individual.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, while the Veteran has explicitly identified degenerative lung disease as a disorder he wishes to have considered for service connection, the Board has not found any diagnosis of this disorder within the Veteran's STRs, medical records, and it was not diagnosed by the VA medical examiner.  The Veteran himself is not competent to diagnose degenerative lung disease.  Id.  

In consideration of all of the evidence of record, the Board finds that the requirements for entitlement to service connection have not been met.  As the probative evidence of record shows, the Veteran's lung and respiratory disorders are not related to asbestos; therefore the Board need not consider whether the Veteran had exposure specifically to asbestos or other substances in the course of his paint chipping duty.  Additionally, the probative evidence of record shows that the Veteran's lung and respiratory conditions are related to post-service environmental factors and not his military service.  

Although the Board is grateful for the Veteran's honorable service, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  However, the more probative medical evidence does not support the Veteran's claims for service connection for respiratory and lung disorders.  Accordingly, given the record before it, the Board finds that the evidence against the claim for service connection for a respiratory and lung disorder, to include as secondary to asbestos exposure is more probative and entitled to more weight than the evidence in favor of the claim.  Therefore, the Veteran's claims for service connection must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service-connection for a respiratory and lung disorder, to include as secondary to asbestos exposure is denied.  


____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


